Case: 1:15-cv-11632 Document #: 153-6 Filed: 10/31/19 Page 1 of 2 PageID #:1075




                                 Exhibit 5
                    Case:
Patient Name: ROGERS,       1:15-cv-11632
                         KEITH                     Document #: 153-6 Filed: 10/31/19 Page 2 of 2 PageID #:1075MRN: 00375400z
Date of Birth: 8/31/1963                                                                                                                              FIN: 20140120045

                                                                        * Auth (Verified)*




                     (!I)        c~~ ULM.TH si.R>OCESo•cooK a>IJNIY                              .     He,ilt• Scnice Requ..t Form
                 Last Name:          l500f. r.s                        Fir'IJI Nmne:   1<6-tZH              Division/fier~   2 - Dog.y4)          PL l l
                 D~tr.ofBirt                    x,,DOC1420/'f)/2./)(J 'IS-                     Date form was put in box:       2/.'f:t/t
                 PU'.ASli TELL us >.ROL-1T VOL1R HEALTH    Nu:os:
                           D         I 11m"NOT getting my prescribed media1tion.
                           □      l need a refill of my presenl>ed medications.
                   §       Name of medication(s):_-_:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   ■       Date las1 received medication: I .

                           □         Olher: - - - - - - - - - - - - - - - - - ' - - - - - - - - - - -
                          I MlfJUld lik~ lb:
                           □   Rcccivi; an HIV :Test _or Information about HIV/AIDS



                                                                                                                       □ Stomach complainlll




                                                                 .,
                          WOMEN: Date offast period_!_!_
                           D Heavy Peri~ Bleeding          □   ~•           □   Discharge
                                                                                             □       Missed period(s)
                                                                                             □ Buruing when l      urinate
                                                                                                                                      g
                                                                                                                                        I
                           □ Other._______________                                           Are you Pregnant? □ Yes              □ No

                          1 h.!,Vf! th.e folJowing dent,,J pn,l,lem(s):
                          CJ Toothache               □ Face swollen and I can·t open my mouth
                          D Loose tooth from recent trauma              Dale of truumu ___/_ _1_·_
                           □   Other:_ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - -

                           □   I would like to be seen by an EYE Doctor for eyeglasses
                           □   Other:




                 How long havc:yoU had the above problem(s)? (#) -                  d · eelcsi'months(ci~le.one)\ /
                 Have you submitted a fl.ea 1th Service Rcqucsl for tfiis pioblcm within the pa5t 2 week.,;? C Yes )i\No
                                                    STOP!!l!I PLEASE DO No:T WRITE BELOW THIS LINE         STOPl!l!I


                 Prom&edby:              Signarun/Tlde:._ _ _ _ _ _ _ __

                                         Date_f_/_Thnr._ _
                                                                                                                                  IIII IIII I ~
                                                                                                         111111111111111111111111~11
                                                                                                           •Cllit•3~1•
                                                                                                                                     1111


                                                                                                                   PATIENT LABEL
                 CHS FQm B6J22 R1:011,1i20II
                 IFCN -40l(IUN I h




Facility: CHS
                                                                      Plaintiff's Exhibit 5                                                 Page 1 of 1 Page 43 of 88
                                                      CCSAO Rogers v. Dart 15 C 11632 00087
